         Case 2:19-cv-02247-JDW Document 14 Filed 12/02/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                 :
 CHRISTOPHER MARTINEZ, on Behalf                 :   Case No. 2:19-cv-02247-JDW
 of Himself and Others Similarly Situated,       :
                                                 :
                Plaintiff,                       :
                                                 :
 v.                                              :
                                                 :
                                                 :
THE IFA GROUP, INC.                              :
                                                 :
                Defendant                        :

                                            ORDER

       AND NOW, this 2nd day of December, 2019, upon notice that the Parties intend to proceed

with their settlement as modified by the Court, it is ORDERED that this case is DISMISSED

pursuant to Fed. R. Civ. P. 41(a).

       The Clerk shall mark this case closed for statistical purposes.

                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
